DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11-12, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pugh et al. (2016/0250081) in view of Hughes et al. (6,325,066).
With respect to claims 1 and 7, Pugh discloses a personal hygiene product with a digital element 209, as shown in figure 2A, comprising a personal hygiene device to absorb menstrual fluid, as disclosed in paragraph [0003]. A conductive sensor assembly is disposed within the personal hygiene device 201, as shown in figure 2A, including a moisture sensor 205 and a connector 219. The conductive sensor assembly generates a signal indicative of a saturation level of the hygiene device when in contact with 
Pugh discloses all aspects of the claimed invention with the exception of a water-resistant case that houses the components of the external digital element. Pugh shows in figure 7 an external digital element 709 that appears to comprise a case, but remains silent as to a water-resistant case. Hughes discloses a personal hygiene product 12 comprising a conductive sensor assembly 10 and an external digital element 14, as shown in figure 1. Hughes teaches housing the external digital element 14 in a water-resistant case 28 to prevent liquid from accessing the digital element, as disclosed in column 7, lines 7-9. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to house the external digital element of Pugh in a water-resistant case, as taught by Hughes, to prevent liquid from accessing the digital element.
With respect to claim 2, the personal hygiene device of Pugh comprises a tampon, as shown in figure 6A.
With respect to claim 3, the personal hygiene device of Pugh comprises a sanitary napkin, as shown in figure 6C.
With respect to claim 4, the personal hygiene device of Pugh comprises a panty liner, as disclosed in paragraph [0080].
With respect to claim 5, the personal hygiene device of Pugh comprises a diaper, as disclosed in paragraph [0080]. 
With respect to claim 6, the smart hand-held electronic device of Pugh comprises a personal device configured to interface with a user, as disclosed in paragraphs [0068] and [0070].
With respect to claim 11, the first mating connector 213 of Pugh is a three-dimensional physical object, as shown in figure 2B, which inherently has a texture, whether smooth or rough, on its surface.
With respect to claim 12, the first mating connector 213 of Pugh comprises an interlocking mechanism, as shown in figure 2B.
With respect to claim 14, Pugh discloses in paragraph [0059] that the signal transmission conduit comprises conductive thread.
With respect to claim 15, Pugh does not disclose conductive thread woven into non-conductive thread. Hughes teaches including conductive thread 22 in a non-conductive substrate 20, as shown in figure 3. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the conductive thread of Pugh woven into non-conductive thread, as taught by Hughes, to achieve the predictable result of providing a stable backing for the conductive thread.
With respect to claim 16, the signal transmission conduit 211 of Pugh comprises a connector extension, as shown in figure 2B.
With respect to claim 17, the external digital element of Pugh is reusable, as disclosed in paragraph [0067].

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pugh et al. (2016/0250081) in view of Hughes et al. (6,325,066), and further in view of Davis et al. (2017/0340254).
With respect to claims 8-10, modified Pugh discloses all aspects of the claimed invention with the exception of the water-resistant case being configured to be mounted on an undergarment, outer garment, or body of a user. Pugh discloses an external digital element, and Hughes teaches housing the external digital element in a water-resistant case, but Pugh remains silent as to where the external digital element is attached during use. Davis discloses a personal hygiene product 81, as shown in figure 11A, having an external digital element 93 provided in a case 91. The case is attached to the body of the user, as shown in figure 11A. Davis further discloses an external digital element 411 can be attached to the undergarment of a user, as shown in figure 23B. The case 91 of Davis is adhesive, as disclosed in paragraph [0124], and therefore is also fully capable of (i.e. configured to) attaching to an outer garment of a user. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to configure the water-resistant case of modified Pugh to be capable of attaching to an undergarment, an outer garment, or the skin of a .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pugh et al. (2016/0250081) in view of Hughes et al. (6,325,066), and further in view of Zand et al. (6,091,336).
With respect to claim 13, modified Pugh discloses all aspects of the claimed invention with the exception of the first mating connector comprising a piercing connector. Zand discloses a personal hygiene product D, as shown in figure 5, comprising a conductive sensing assembly 20 connected to an external digital element 14 via a signal transmission conduit 36. The signal transmission conduit 36 is connected to the external digital element 14 by a first mating connector 32, as shown in figure 1, which is a female connector that is pierced by a male connector 28 on the signal transmission conduit 36. The first mating connector 32 is therefore considered to fulfill the claim limitation of a piercing connector. Zand discloses this piercing connector provides a secure yet releasable connection, as disclosed in column 3, lines 22-39. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the first mating connector of Pugh a piercing connector, as taught by Zand, to provide a secure yet releasable connection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patents and Publications 10,905,371; 10,702,423; .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932.  The examiner can normally be reached on Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781